                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

 LAUREN TERKEL, et al.,

     Plaintiffs,
                                                     Case No. 6:20-cv-564-JCB
         v.

 CENTERS FOR DISEASE CONTROL AND
 PREVENTION, et al.,

     Defendants.


                        DEFENDANTS’ FURTHER RESPONSE TO
                        THE COURT’S DECEMBER 16, 2020 ORDER

        Pursuant to the Court’s Order of December 16, 2020, see ECF No. 30, and as an addendum

to Defendants’ December 23, 2020 response, see ECF No. 33, Defendants respectfully notify the Court

that, on December 27, 2020, the President signed into law the Consolidated Appropriations Act, 2021.

See White House, Bill Announcement (Dec. 27, 2020), https://www.whitehouse.gov/briefings-

statements/bill-announcement-122720/. Section 502 of that Act provides:

        The order issued by the Centers for Disease Control and Prevention under section 361
        of the Public Health Service Act (42 U.S.C. 264), entitled ‘‘Temporary Halt in
        Residential Evictions To Prevent the Further Spread of COVID–19’’ (85 Fed. Reg.
        55292 (September 4, 2020) is extended through January 31, 2021, notwithstanding the
        effective dates specified in such Order.

H.R. 133, 116th Cong. (Pub. L. No. 116-___, ___ Stat. ___), div. N, tit. V, § 502 (as signed by the

President, Dec. 27, 2020).

        Plaintiffs have not moved for leave to amend the complaint to challenge this Act, and such a

motion would be futile. “In assessing the scope of Congress’ authority under the Commerce Clause,”

the task of the Court “is a modest one.” Gonzales v. Raich, 545 U.S. 1, 22 (2005). The Court “need

not determine whether [plaintiffs’] activities, taken in the aggregate, substantially affect interstate
commerce in fact, but only whether a ‘rational basis’ exists for so concluding.” Id. As Defendants

have explained, that standard is easily met here because the Supreme Court has held that the regulation

of rental property is within Congress’s commerce power. See Jones v. United States, 529 U.S. 848, 853

(2002) (explaining that Russell v. United States, 471 U.S. 858, 862 (1985) stated as “dispositive fact” that

the petitioner “‘was renting his apartment building to tenants at the time he attempted to destroy it by

fire’”). But in any event, principles of judicial restraint require serious hesitation before striking down

an Act of Congress—“the gravest and most delicate duty that this Court is called on to perform.”

Shelby Cty., Ala. v. Holder, 570 U.S. 529, 556 (2013) (internal quotation marks omitted).


Dated: December 28, 2020                                  Respectfully submitted,

                                                          JEFFREY BOSSERT CLARK
                                                          Acting Assistant Attorney General

                                                          ERIC BECKENHAUER
                                                          Assistant Director, Federal Programs Branch

                                                          /s/ Leslie Cooper Vigen
                                                          LESLIE COOPER VIGEN
                                                          Trial Attorney (DC Bar No. 1019782)
                                                          STEVEN A. MYERS
                                                          Senior Trial Counsel (NY Bar No. 4823043)
                                                          United States Department of Justice
                                                          Civil Division, Federal Programs Branch
                                                          1100 L Street, NW
                                                          Washington, DC 20005
                                                          Tel: (202) 305-0727
                                                          Fax: (202) 616-8470
                                                          E-mail: leslie.vigen@usdoj.gov

                                                          Counsel for Defendants




                                                     2
                                  CERTIFICATE OF SERVICE

        I hereby certify I served this document today by filing it using the Court’s CM/ECF system,

which will automatically notify all counsel of record.


Dated: December 28, 2020


                                                     /s/ Leslie Cooper Vigen
                                                     Trial Attorney
